Title: To George Washington from Joseph Trumbull, 27 June 1776
From: Trumbull, Joseph
To: Washington, George



27th June 1776

I have Directed The Commissary General to give me information of the Value of Rations as he Issues them—& am told as heretofore that by the nearest & best computation he can make, a Ration from the 1st July to 1st Decr next will, be worth from 8d. to 8½d. each, Currency of New York—I am likewise told

that Mr Wharton’s proposal for Supplying, the Troops to be Collected & fixed in New Jersey, is for 8½d. Currency of Pensilvania—& that on the Computation of the Ods of the two Currency’s, only, & 12,000 men, Mr Wharton must make more than £10,000, by the Bargain, when you give the Commissary Genll but £540 ⅌ annum Wages for Supplying those Troops, the Troops here, & in New England & in Canada—by the Same way of Computation if he had Mr W.’s Profit he must make about 60,000 ⅌ anum the difference is Immense—If any Person is to be favd with a Lucrative Contract, I think the Commissary Genll ought to have the first offer—or Mr Livingston ought to be reinstated in his Contract—But beside the Sum above mentioned to be made by the Bargain, it will Introduce, all the Confusion, imaginable, which I heretofore pointed out in the Case of Mr Livingston’s Supplying part of the Army & the Commissary General the rest—it is more than probable the Army here & in Jersey must Join, or Party’s at least from each—those partly, Suppli’d partly by one & partly by another must Introduce, double Supplys in many, & Confusion of Accts in every Instance for Heavens Sake Supply the Army wholly in one way or the other, & by the foregoing representation, I can’t think you can be at a loss in the Matter—Beside, I am told by the Comry Genll that he has already made Provision in New Jersey to supply the Troops to be fixed there, & the proper persons of that Colony Employed to do every part of the Business under him.
Sir The foregoing is a representation of the matter of Rations, as you requested me to make it. I am your Excellency’s Most Obedient Humble servt

Jos. Trumbull

